Title: From Benjamin Franklin to Genet, 28 April 1778
From: Franklin, Benjamin
To: Genet, Edme-Jacques


Sir
Passy, April 28. 1778
Upon Enquiry I am informed that the Accounts of Public Money for the Year you mentioned are not yet published in England, but will be soon, when I am promised a Copy that shall be at your Service.
I return you the Newspaper with many Thanks. I am, Sir, with much Esteem, Your most obedient humble Servant
B Franklin
I send you another Resolution of Congress which may contribute to a longer Detention of Burgoyne’s Army.M. Genet
